993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Jerry Wayne MOORE, Petitioner.
No. 93-8017.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 1, 1993

On Petition for Writ of Mandamus.
Jerry Wayne Moore, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Jerry Wayne Moore filed this Petition for Writ of Mandamus seeking an order directing the district court to act on a habeas corpus petition and several civil complaints filed in January 1993.  To the extent Moore is challenging the district court's delay in deciding his actions, there has been no real delay.  To the extent he is challenging the district court's failure to properly process these actions, other avenues of relief are available, including the filing of a motion in district court.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976);   In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).  Mandamus relief is therefore inappropriate.


2
Although we grant leave to proceed in forma pauperis, we deny the petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED